PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/276,021
Filing Date: 26 Sep 2016
Appellant(s): Lin et al.



__________________
Garrett W. Balich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 2, 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/3/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-5, 8-15, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bouet et al. (US 2006/0131364) in view of Kappes (US 9828876).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bouet et al. (US 2006/0131364) in view of in view of Kappes (US 9828876) and Takeshita et al. (US 6213379).
Claims 1, 4, 7-15, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp et al. (US 2013/0081269) in view of in view of Kappes (US 9828876).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp et al. (US 2013/0081269) in view of in view of Kappes (US 9828876) and Takeshita et al. (US 6213379).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bouet et al. (US 2006/0131364) in view of Collins et al. (US 2011/0232833).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Trapp et al. (US 2013/0081269) in view of Collins et al. (US 2011/0232833).

NEW GROUNDS OF REJECTION
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bouet et al. (US 2006/0131364)(previously cited) in view of Kappes (US 9828876).
Bouet teaches a method comprising repairing a component, such as a turbojet engine component, comprising a flange with a damaged aperture (first aperture) extending through the part 
Kappes teaches a turbine component comprising an annular metal fan casing attached to a composite liner, the casing comprising an annular metallic material comprising a front mount (40) having a flange (46) with a plurality of mounting holes (54)(i.e. first fastener aperture(s)) as well as a back mount (42) having a back flange (50) with a plurality of fastener apertures (62). (Figs. 2-3; col 5, ln. 1 to col. 7, ln. 30).  Kappes teaches a component with a metallic material flange and a composite material which is attached to the metallic material by an adhesive (col. 7, ln. 29-30)(deemed to constitute a “composite material adhesive” as it bonds a metallic material with a composite material), and a plurality of apertures through said metallic material flange, each of which may be interpreted as the claimed first fastener aperture (54, 62), and which may be accessed without removing the composite material. (Figs. 2-3; col 5, ln. 1 to col. 6, ln. 67).  
It would have been obvious to one of ordinary skill in the art to apply the method of Bouet comprising a metallic flange with a through aperture, to a turbine casing component comprising a metallic material attached to a composite material by an adhesive, wherein the metallic material comprises a flange with a first fastener through aperture, as taught by Kappes,, in order to obtain a turbine casing component having a metallic flange with a repaired fastener aperture which may be securely attached to a casing liner.  In other words, it would have been obvious to one of ordinary skill in .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Trapp et al. (US 2013/0081269)(previously cited) in view of Kappes (US 9828876).
With respect to Claim 23, Trapp teaches a method comprising repairing a component, such as a turbine engine component, comprising a hole which may comprise a fastener hole with a deformed, corroded, worn, and/or elongated aperture (first aperture) extending through the part along a first axis, the method comprising steps of: machining the first aperture to form a tapered surface thereby enlarging it, friction plug welding the component to plug the enlarged aperture with friction plug welded material, machining a second aperture extending axially through the portion of the flange/component comprising the welded material and to form a hole according to the original dimensions and thus substantially co-axial with the first axis of the first aperture. (para. 5-7, 11-16, 20-25, 28-29; Figs. 1-3)  Trapp teaches a method wherein the first fastener aperture exists in an aluminum casing material of a turbine engine component (para. 13-16); however, the reference is silent as to whether the component comprises a composite material bonded to the metallic material via a composite material adhesive.

It would have been obvious to one of ordinary skill in the art to apply the method of Trapp comprising a metallic turbine engine casing having a fastener aperture, to a turbine casing component comprising a metallic material attached to a composite material by an adhesive, wherein the metallic material comprises a flange with a first fastener through aperture, as taught by Kappes, in order to obtain a turbine casing component having a metallic material with a repaired fastener aperture.  In other words, it would have been obvious to one of ordinary skill in the art to use a method of repairing a metallic fastener aperture portion of a turbine engine casing material, to a component comprising a metallic fastener aperture portion of a turbine engine casing material bonded to a composite material via composite material adhesive, with a predictable result of success.  Furthermore, it would have been obvious to one of ordinary skill in the art to select a flange material, such as aluminum as taught by Trapp, in order to obtain a flange which is readily repairable by a method such as Trapp’s.  Finally, as the component of Kappes teaches a metallic material flange with a first fastener aperture which is not obstructed by the composite material it would have been obvious to one of ordinary skill in the art to carry out the method of machining the component of Trapp in view of Kappes while the metallic .

(2) Response to Argument
A. The rejection of Claims 1, 4-5, 8-15, 21-22, and 24-26 under 35 U.S.C. 103 over Bouet et al. (US 2006/0131364) in view of Kappes (US 9828876) is proper and should be maintained.
Appellant argues that “there is no disclosure, teaching or suggestion in Kappes that the composite liner 14 is bonded to the annular outer shroud 12 while that shroud 12 is being repaired. There is also no disclosure, teaching or suggestion in Bouet that its repair process can be performed while composite material is attached to the metal by an adhesive.” (Appellant’s Appeal Brief, filed 4/2/2021, (“Brief”): p. 8). Appellant argues that the combination of Bouet and Kappes does not teach or suggest the limitation of Claim 1 drawn to “wherein the component comprises metallic material and composite material that is attached to the metallic material during the machining of the component, and the metallic material forms the flange.” (Brief, p. 8).  These arguments should not be found persuasive.
Bouet is drawn to a method of repairing a component, such as a turbojet engine component, comprising a flange with a damaged aperture. (Bouet, para. 8, 13-17).  Kappes teaches a turbine component comprising an annular metal fan casing attached to a composite liner by an adhesive, the casing comprising an annular metallic material comprising a front mount (40) having a flange (46) with a plurality of mounting holes (54)(i.e. first fastener aperture(s)) as well as a back mount (42) having a back flange (50) with a plurality of fastener apertures (62). (Figs. 2-3; col 5, ln. 1 to col. 7, ln. 30).  The metallic material flange(s) of Kappes including a first fastener aperture(s), such as 54, are located at the end of the structure and sufficiently separated from the composite liner that they may be easily accessed without removing the composite material. (Figs. 2-3; col 5, ln. 1 to col. 6, ln. 67).  

There is no teaching or suggestion in Bouet that the part undergoing repair must be removed from any other components other than an implicit requirement for access to the aperture for the mechanical steps of machining and friction plug welding.  Therefore, when modifying the aperture repair method of Bouet to apply to the aperture of Kappes, one of ordinary skill in the art would be motivated to limit the number of steps required to repair the aperture, in order to most efficiently repair the part, and thus one would be motivated to leave the metallic material comprising the first fastener aperture attached to the composite material.  Appellant provides no evidence that Bouet or Kappes teaches away from performing such a method while the metallic material is attached, at a distance, from another material.
Appellant further argues that, based on hypothetical melting temperatures, possibly during welding, one of ordinary skill would expect degradation of the adhesive attaching the metallic material and the composite material. (Brief, p. 8-12).  Appellant’s arguments are purely speculative, misleading, and ignore the structural features of Kappes and therefore, should not be found persuasive.

In contrast with Appellant’s statement that welding comprises heating to “a very high temperature (e.g., above 2000° C)” (Brief, p. 9, also p. 11), Aluminum has a melting point of merely 660° C.  Thus, a welding method of Bouet in view of Kappes would not require heating above about 660° C.  Furthermore, one of ordinary skill in the art would recognize that the friction plug welding method taught by Bouet results in only localized heating of the aperture structure as the result of direct friction for a short period of time (see Bouet, para. 16-20) and does not comprise generalized heating of the entire component. (see, e.g., Trapp, para. 23 teaching that friction/inertia plug welding is a solid state process requiring no melting).  Therefore, for Appellant’s argument to be persuasive, it must be demonstrated that this narrowly localized heating would extend to the distanced composite material and adhesive, taught by Kappes, and transfer a sufficient amount of heat to degrade the adhesive material.  Appellant fails to provide such evidence and Appellant’s argument should not be found persuasive.
Finally, it is noted that Appellant makes no arguments with respect to the remainder of the limitations of Claim 1, including steps of machining to enlarge a first fastener aperture, friction plug welding to plug the enlarged aperture with friction plug welded material, and machining a second fastener aperture in the friction plug welded material, the second fastener aperture extending through the component, and wherein the component comprises a flange and the first fastener aperture extends through the flange.  As detailed in the Final Office Action, dated 11/3/2020, Bouet in view of Kappes 

B. The rejection of Claims 6-7 under 35 U.S.C. 103 over Bouet et al. (US 2006/0131364) in view of in view of Kappes (US 9828876) and Takeshita et al. (US 6213379) is proper and should be maintained.
Appellant does not provide any additional arguments with respect to the rejection of Claims 6 and 7.  As a result, the rejection of Claims 6 and 7 should be maintained for the same reasons as set forth above with respect to Claim 1.

C. The rejection of Claims 1, 4, 7-15, 21-22, and 24-26 under 35 U.S.C. 103 over Trapp et al. (US 2013/0081269) in view of in view of Kappes (US 9828876) is proper and should be maintained.
Appellant argues that “there is no disclosure, teaching or suggestion in Kappes that the composite liner 14 is bonded to the annular outer shroud 12 while that shroud 12 is being repaired. There is also no disclosure, teaching or suggestion in Trapp that its repair process can be performed while composite material is attached to the metal by an adhesive.” (Brief, p. 13). Appellant argues that the combination of Trapp and Kappes does not teach or suggest the limitation of Claim 1 drawn to “wherein the component comprises metallic material and composite material that is attached to the 
Trapp is drawn to a method comprising repairing a component, such as a turbine engine component, comprising a hole which may comprise a fastener hole with a deformed, corroded, worn, and/or elongated aperture. (para. 5-7, 11-16, 20-25, 28-29; Figs. 1-3).  Kappes teaches a turbine component comprising an annular metal fan casing attached to a composite liner by an adhesive, the casing comprising an annular metallic material comprising a front mount (40) having a flange (46) with a plurality of mounting holes (54)(i.e. first fastener aperture(s)) as well as a back mount (42) having a back flange (50) with a plurality of fastener apertures (62). (Figs. 2-3; col 5, ln. 1 to col. 7, ln. 30).  The metallic material flange(s) of Kappes including a first fastener aperture(s), such as 54, are located at the end of the structure and sufficiently separated from the composite liner that they may be easily accessed without removing the composite material. (Figs. 2-3; col 5, ln. 1 to col. 6, ln. 67).  
It would have been obvious to one of ordinary skill in the art to apply the method of Trapp comprising repairing a metallic turbine engine casing having a fastener aperture, to a turbine casing component comprising a metallic material attached to a composite material by an adhesive, wherein the metallic material comprises a flange with a first fastener through aperture, as taught by Kappes, in order to obtain a turbine casing component having a metallic material with a repaired fastener aperture.  Additionally, as the component of Kappes teaches a metallic material flange with a first fastener aperture which is not obstructed by the composite material it would have been obvious to one of ordinary skill in the art to carry out the method of machining the component of Trapp in view of Kappes while the metallic material remains attached to the composite material, in order to more efficiently repair the aperture by eliminating the need to disassemble the component.  
There is no teaching or suggestion in Trapp that the part undergoing repair must be removed from any other components other than an implicit requirement for access to the aperture for the 
Appellant further argues that, based on hypothetical melting temperatures, possible during welding one of ordinary skill would expect degradation of the adhesive attaching the metallic material and the composite material. (Brief, p. 8-12).  Appellant’s arguments are purely speculative, misleading, and ignore the structural features of Kappes and therefore, should not be found persuasive.
Appellant references an optional coating disclosed in Kappes which may contain a coating comprising nickel or cobalt, and uses the melting temperatures of this optional coating, and not the flange metallic material itself, to compare to the degradation temperature of a hypothetical adhesive.  The rejection of Trapp in view of Kappes does not require such a coating, and further, specifically modifies Kappes, who broadly teaches that “the annular outer shroud is made from metal” (Kappes, col. 6, lns. 10-11) to include an aluminum flange, as taught by Trapp. (Final Office Action, p. 8-9).  
In contrast with Appellant’s statement that welding comprises heating to “a very high temperature (e.g., above 2000° C)” (Brief, p. 9, also p. 11), Aluminum has a melting point of merely 660° C.  Thus, a welding method of Trapp in view of Kappes would not require heating above about 660° C.  In particular, Trapp teaches “As the inertia welding process is a solid state process, no melting occurs between the plug 220 and casing 204.” (Trapp, para. 23).  Accordingly, Trapp makes clear that the welding method results in only localized heating of the aperture structure as the result of direct friction for a short period of time (see Trapp, para. 21-24) and does not comprise generalized heating of the 
Finally, it is noted that Appellant makes no arguments with respect to the remainder of Claim 1, including steps of machining to enlarge a first fastener aperture, friction plug welding to plug the enlarged aperture with friction plug welded material, and machining a second fastener aperture in the friction plug welded material, the second fastener aperture extending through the component, and wherein the component comprises a flange and the first fastener aperture extends through the flange.  As detailed in the Final Office Action, dated 11/3/2020, Trapp in view of Kappes teach a method comprising each of these steps.  Therefore, Appellant appears to concede that Trapp in view of Kappes teach the same or substantially the same method steps of friction plug welding a fastener aperture in a flange of a metallic material component.  Appellant, however, provides no explanation or evidence why the instantly claimed method would not also result in degradation of the adhesive attaching the metallic material and the composite material.  As Appellant’s argument drawn to welding temperature and adhesive degradation would, if true, appear to destroy Appellant’s own utility, it should not be found persuasive.

D. The rejection of Claims 5-6 under 35 U.S.C. 103 over Trapp et al. (US 2013/0081269) in view of in view of Kappes (US 9828876) and Takeshita et al. (US 6213379) is proper and should be maintained.


E. The rejection of Claim 23 under 35 U.S.C. 103 over Bouet et al. (US 2006/0131364) in view of Collins et al. (US 2011/0232833) is proper and should be maintained.
Appellant argues the interpretation of Claim 23 in the Final Office action is incorrect and the claim should be interpreted to require that the composite material be bonded to the metallic material during the steps of machining and friction plug welding.  This argument ignores Appellant’s statements in the record and therefore, should not be found persuasive.
Appellant’s Remarks, dated 9/4/2020, in response to the Non-Final Office Action, with respect to Claim 23 are drawn to an argument that Collins fails to teach an adhesive bonding a metallic material and composite material.  With respect to Claim 1, Appellant argues that: 
“a person of skill in the art would understand the cassette 120 of Collins would need to be removed from the metal casing 40 in order to obtain access to the alleged fastener through apertures in the metal casing 40 in order to obtain access to the alleged fastener through apertures in the metal casing 40 which receive the countersunk bolts or screws 140.  Thus, the method of Trapp cannot be used to repair the alleged fastener through apertures in the metal casing 40 of Collins with the cassette 120 still secured to the metal casing 40.” (Remarks, 9/4/2020, p. 7-8).
Appellant concludes that Trapp in view of Collins would not, therefore, teach the amendment to claim 1 reciting “wherein the component comprises metallic material and composite material that is attached to the metallic material during the machining of the component.” (Remarks, 9/4/2020, p. 12).

Furthermore, while Claim 23 requires “machining the component,” the only portion of component being machined is “a first fastener aperture that extends through the metallic material.”  Thus, whether the composite material remains attached to the metallic material or not would not impact the machining step as only the metallic material structure is modified by the step.  As stated by Appellant, “a person of skill in the art would understand the cassette 120 of Collins would need to be removed from the metal casing 40 in order to obtain access to the alleged fastener through apertures in the metal casing 40,” (Remarks, 9/4/2020, p. 12).  Accordingly, it would have been obvious to one of ordinary skill in the art to remove unnecessary portions of the component, including the composite material, prior to machining, to better access the fastener aperture for repair.
Appellant argues that prior art Collins teaches a composite material but fails to teach a metal material with a fastener aperture that extends through the metallic material and is bonded to the metallic material via a composite material adhesive.  Appellant argues that “a person of skill in the art would have no motivation to use the metal repair process taught in Bouet to repair the composite material cassette 120 / non-metallic component of Collins as alleged in the Office Action.” (Brief, p. 19).  These arguments should not be found persuasive.  
As stated in the Final Office Action, "Collins teaches a turbine component comprising an annular metal casing attached to a composite liner, the casing comprising plurality of portions deemed to 
Appellant argues that the metallic material is mechanically fastened to the composite material and that the pads 42 disclosed by Collins comprise a release agent and therefore do not meet the claimed limitation of “the composite material bonded to the metallic material via a composite material adhesive.”  Appellant too narrowly interprets the claimed limitations and therefore, this argument should be found persuasive.
By Appellant’s own admission, Collins teaches a composite material bonded to a metallic material (by at least mechanical fasteners) and additionally, the composite material and metallic material are in contact via pads 42, which comprise composite adhesive.  While the release agent referenced in paragraph 29 of Collins reduces the force required to remove the composite material from the metallic material at the pad connection point, the reference states that said connection may leave a “little…trace of the pad” (Collins, para. 29) and is therefore interpreted such that the composite adhesive provides at least a minimal degree of adhesive/bonding force between the composite material and the metallic material.  Therefore, Collins should be interpreted to meet the instantly claimed limitation as the claims do not exclude additional means of bonding to the metallic and composite materials.


F. The rejection of Claim 23 under 35 U.S.C. 103 over Trapp et al. (US 2013/0081269) in view of Collins et al. (US 2011/0232833) is proper and should be maintained.
Appellant argues the interpretation of Claim 23 in the Final Office action is incorrect and the claim should be interpreted to require that the composite material be bonded to the metallic material during the steps of machining and friction plug welding.  This argument ignores Appellant’s statements in the record and therefore, should not be found persuasive.
Appellant’s Remarks, dated 9/4/2020, in response to the Non-Final Office Action, with respect to Claim 23 are drawn to an argument that Collins fails to teach an adhesive bonding a metallic material and composite material.  With respect to Claim 1, Appellant argues that: 
“a person of skill in the art would understand the cassette 120 of Collins would need to be removed from the metal casing 40 in order to obtain access to the alleged fastener through apertures in the metal casing 40 in order to obtain access to the alleged fastener through apertures in the metal casing 40 which receive the countersunk bolts or screws 140.  Thus, the method of Trapp cannot be used to repair the alleged fastener through apertures in the metal casing 40 of Collins with the cassette 120 still secured to the metal casing 40.” (Remarks, 9/4/2020, p. 12).
Appellant concludes that Trapp in view of Collins would not, therefore, teach the amendment to claim 1 reciting “wherein the component comprises metallic material and composite material that is attached to the metallic material during the machining of the component.” (Remarks, 9/4/2020, p. 12).
In short, Appellant argued that the amendment to claim 1, specifically reciting that the metallic material and composite material are attached during the machining should overcome Trapp in view of Collins (and for the same reasons Bouet in view of Collins) but Appellant did not make the same argument with respect to Claim 23.  In view of these arguments and the fact that Claim 23 does not include a limitation specifically requiring the composite and metallic materials be attached during machining, the Examiner interpreted Claim 23 such that the composite and metallic materials need not be attached during machining.  
Furthermore, while Claim 23 requires “machining the component,” the only portion of component being machined is “a first fastener aperture that extends through the metallic material.”  Thus, whether the composite material remains attached to the metallic material or not would not impact the machining step as only the metallic material structure is modified by the step.  As stated by Appellant, “a person of skill in the art would understand the cassette 120 of Collins would need to be removed from the metal casing 40 in order to obtain access to the alleged fastener through apertures in the metal casing 40,” (Remarks, 9/4/2020, p. 12).  Accordingly, it would have been obvious to one of ordinary skill in the art to remove unnecessary portions of the component, including the composite material, prior to machining, to better access the fastener aperture for repair.
Appellant argues that prior art Collins teaches a composite material but fails to teach a metal material with a fastener aperture that extends through the metallic material and is bonded to the metallic material via a composite material adhesive.  Appellant argues that “a person of skill in the art 
As stated in the Final Office Action, "Collins teaches a turbine component comprising an annular metal casing attached to a composite liner, the casing comprising plurality of portions deemed to comprise flanges (e.g. 126, 136, 54, 124) wherein one or more of such flanges comprises a first fastener aperture extending through the flange, to attach casing sub-components with a bolt or screw (i.e. fastener). (para. 17-20; Fig. 3-4)."  Collins states that the casing (40) comprises metal and forms the apertures 54 and 136 and is bonded to a composite material. (Collins, para. 18, Figs. 3-4).  As a result, Collins is deemed to teach a composite material bonded to a metallic material via a composite material adhesive comprising metallic material flanges, such as 54 and 136. (see also Collins, para. 26, "When the cassette 120 is fully secured to the casing 40 at the flanges 124 and 126, the adhesive within the foam material of the pads 42 is caused or allowed to cure.").
Appellant argues that the metallic material is mechanically fastened to the composite material and that the pads 42 disclosed by Collins comprise a release agent and therefore do not meet the claimed limitation of “the composite material bonded to the metallic material via a composite material adhesive.”  Appellant too narrowly interprets the claimed limitations and therefore, this argument should be found persuasive.
By Appellant’s own admission, Collins teaches a composite material bonded to a metallic material (by at least mechanical fasteners) and additionally, the composite material and metallic material are in contact via pads 42, which comprise composite adhesive.  While the release agent referenced in paragraph 29 of Collins reduces the force required to remove the composite material from the metallic material at the pad connection point, the reference states that said connection may leave a “little…trace of the pad” (Collins, para. 29) and is therefore interpreted such that the composite 
Appellant also argues that one of ordinary skill in the art would not use the repair method of Trapp to repair the holes in the flanges 54 or 136 of Collins with the composite material attached and repeats arguments drawn to degradation of adhesive at high temperatures. (Brief, pgs. 27-30).  If Claim 23 is interpreted as discussed above, Appellant’s arguments should be deemed moot as the claim does not require that the composite material be attached during machining or welding and therefore, no conflict exists with the combination of the references. Additionally, Appellant’s arguments with respect to adhesive degradation should not be found persuasive for the same reasons as outlined about with respect to Claim 1.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,
/JOHN A HEVEY/               Primary Examiner, Art Unit 1735                                                                                                                                                                                         
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WILLIAM KRYNSKI/
Director Designee, TC 1700


Conferees:
/KEITH WALKER/               Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                         
/RICHARD D CRISPINO/               Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                         



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.